DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1 – 10, 12 – 13, 16 – 19, and 21 – 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: the claim 1 relates to a method claim.  It falls into one of four statutory categories of invention.  Since the claim 1 falls into one or four statutory categories of invention, steps 2A and 2B of the Supreme Court’s Alice/Mayo test are determined.
Step 2A:
Prong One: 
Steps of observing, a plurality of uniform resource locators (URLs); parsing, a URL path of each of the URLs into path segments; creating, a tree structure, the tree structure having a plurality of nodes, each node representing a particular path segment of the path segments, the first path having an end node; determining, the count for a respective node being a number of occurrences in the tree structure of the particular path segment represented by the respective node; determining, a confidence factor for a first path in the tree structure using a decay function; and compacting, sibling nodes of the nodes into a compacted node in response to a number of the sibling nodes exceeding a variance threshold, under its broadest reasonable interpretation, recite the abstract idea of mental processes that could reasonably be performed in the mind, including with the aid of pen and paper.  
Therefore, the steps listed above direct to abstract ideas of mental processes.  

Prong Two: 
	The claim recites additional element “by a computer device”.  The computer device is just a tool that implements the abstract ideas of metal processes and the mathematic algorithm and/or concept.   Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, thus fail to integrate the abstract ideas into a practical application.  See MPEP 2106.05(g).   Thus, at least these claims appear to be patent ineligible under 35 USC 101.

As to claim 8, the claim further recites calculating using mathematical formula.  Therefore, the claim recites abstract idea of mathematic formula.

As to claims 2 – 7, 9 - 10, 12, 23 - 24, they are dependent claim of claim 1.  They do not remedy the deficiencies of claim 1.  Therefore, they are rejected for the same reason as its independent claim above.

As to claims 13, 16 – 19, and 21 – 22, they are rejected for the same reason as to claims 2 – 7, 9 - 10, 12, 23 - 24 above respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 – 7, 10, 21, 23 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hajaj et al., (US PAT 8,645,367 hereinafter Hajaj) in view of Dhoopar et al., (US PUB 2014/0280068 hereinafter Dhoopar), and in view of Egorov et al., (US PUB 2018/0232533 hereinafter Egorov).

Hajaj and Dhoopar references were cited in previous office action.

As to claim 1, Hajaj teaches a computer-implemented method comprising:
observing, by a computer device, a plurality of uniform resource locators (URLs) (“…a plurality of Uniform Resource Locator (URL) strings are received” col. 1 lines 42 – 60 and figure 6); 
parsing, by the computer device, a URL path of each of the URLs into path segments (“…each of the plurality of URL strings according to the pattern extraction procedure…” col. 1 lines 48 - 55); 
creating, by the computer device, a tree structure (“…hierarchies of string patterns are generated from each of the plurality of URL strings according to the pattern , the tree structure having a plurality of nodes, each node representing a particular path segment of the path segments  (“…the substring represents a file path containing successive segments, the successive segments identifying a site, a root directory, one or more successive subdirectories, and a destination file, respectively…” col. 2 lines 15 - 24); 
determining, by the computer device, a confidence factor for a first path in the tree structure (“…a confidence score (4116) is computed for the prediction from each URL class. In further implementations, the confidence score is associated with a weight of the prediction when predictions from different URL classes are integrated or combined to generate a final data prediction for a lookup-URL…” col. 16 lines 8 – 20), the first path having an end node (“...URL typically includes a file path leading to the document (e.g., "forecast/fivedayweatherforecast/todaysweather.htm"). The file path typically includes successive segments from a root or primary directory (e.g., "forecast/") to successive subdirectories (e.g., "fivedayweatherforecast/"), and ending with the document ("todaysweather.htm")…” col. 11 lines 50 - 60); and
compacting, by the computer device, sibling nodes of the nodes into a compacted node (“…The model database 3002 is one or more databases that aggregate information indicative of user behavior on at least a per-query and per-document basis…..” col. 8 lines 38 – 55) in response to a number of the sibling nodes exceeding a variance threshold (“…several predictions (4114) can be generated based on the aggregated signals for these matching repeated URL patterns…” matching when repeated URL patterns exceed threshold, col. 15 lines 50 - 60).  
using a decay function (“…determine which of the query nodes to recommend as the at least one proposed query based on similarity of the query result of the current query to query results associated with the links stemming from the matched query node, distances from the matched query node to an end query node via the links” para. 0012 - 0013).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hajaj by adopt the teachings of Dhoopar because Dhoopar would provide multiple ways to weigh the score including distances of nodes (para. 0012 - 0013).
Hajaj and Dhoopar do not but Egorov teaches
determining, by the computer device, a count for each node of the plurality of nodes (“…a count of the number of nodes created to date at the time the respective node is created…” para. 0038), the count for a respective node being a number of occurrences in the tree structure (“figure 1B show tree structure of nodes) of the particular path segment represented by the respective node (“…each node may include a count of the number of entries. In some of those embodiments, each time a value is written to the node, that count may be incremented, and each time a value is deleted from the node, that count may be decremented….” para. 0081).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hajaj and Dhoopar by adopt the teachings of Egorov because Egorov’s 

As to claim 5, Hajaj modified by Dhoopar and Egorov teaches the computer-implemented method of claim 1, Hajaj teaches further comprising 
observing, by the computer device, additional URLs (“…a plurality of Uniform Resource Locator (URL) strings are received” would include additional URLs, col. 1 lines 42 – 60 and figure 6); 
parsing, by the computer device, a URL path of each of the additional URLs into path segments (“…each of the plurality of URL strings according to the pattern extraction procedure…” col. 1 lines 48 - 55); 
combining, by the computer device, the path segments of the additional URLs into the tree structure (“…hierarchies of string patterns are generated from each of the plurality of URL strings according to the pattern extraction procedure…” col. 1 lines 48 – col. 2 lines 15); 
determining, by the computer device, a revised confidence factor for the first path in the tree structure (“…a confidence score (4116) is computed for the prediction from each URL class. In further implementations, the confidence score is associated with a weight of the prediction when predictions from different URL classes are integrated or combined to generate a final data prediction for a lookup-URL…” col. 16 lines 8 – 20); and 
re-executing the compacting (“…The model database 3002 is one or more databases that aggregate information indicative of user behavior on at least a per-query and per-document basis…..” col. 8 lines 38 – 55). 
Hajaj and Egorov do not but Dhoopar teaches using a decay function (“…determine which of the query nodes to recommend as the at least one proposed query based on similarity of the query result of the current query to query results associated with the links stemming from the matched query node, distances from the matched query node to an end query node via the links” para. 0012 - 0013).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hajaj and Egorov by adopt the teachings of Dhoopar because Dhoopar would provide multiple ways to weigh the score including distances of nodes (para. 0012 - 0013).

As to claim 6, Hajaj modified by Dhoopar and Egorov teaches the computer-implemented method of claim 1, Hajaj and Egorov do not but Dhoopar teaches wherein the decay function determines a weight for each node in the first path, the weight being based on a distance of each node in the path from the end node (“…determine which of the query nodes to recommend as the at least one proposed query based on similarity of the query result of the current query to query results associated with the links stemming from the matched query node, distances from the matched query node to an end query node via the links” para. 0012 - 0013).

 
As to claim 7, Hajaj modified by Dhoopar and Egorov teaches the computer-implemented method of claim 6, Hajaj and Egorov do not but Dhoopar teaches wherein the weight of a first node in the first path is less that a weight of a second node in the first path as a result of the first node being father from the end node than the second node is from the end node (“…The query suggestor 138 may rank-order the links by this composite weighted-frequency metric. In effect, the query suggestor 138 may not necessarily rely on the popularity of each link, but rather the popularity weighted with its relevance to the live troubleshooting session 121, as well as the length of a link to the end query EQ. The weighting is structured such that recommendations are biased towards shorter paths and more similar results” para. 0123).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hajaj and Egorov by adopt the teachings of Dhoopar because Dhoopar would provide multiple ways to weigh the score including distances of nodes (para. 0012 - 0013).

As to claim 10, Hajaj modified by Dhoopar and Egorov teaches the computer-implemented method of claim 1, Hajaj teaches wherein the creating comprises recording a name (“…the site name…” col. 2 lines 22 – 30) and a counter for each of the plurality of nodes (“…Signals for each document attributes can be raw counts or computed scores. For example, raw signals for document relevance include the number of relevant keywords present in a document, the number of links to the document by other relevant documents, the total number of clicks the document received when presented as a search result for a query, and so on…” col. 10 lines 15 – 30 and col. 16 lines 10 - 20).  

As to claim 17, this is a system claim of claim 1.  See rejection for claim 1 above.
Further, Hajaj teaches a processor (element processor 1008 of figure 1), a computer readable memory (element memory (RAM) 1006 of figure 1), and a computer readable storage medium (“one or more modules of computer program instructions, encoded on a computer storage medium for execution by, or to control the operation of, data processing apparatus” col. 23 lines 60 – 65).
 P201900350US0132 of 35 
As to claim 18, see rejection for claim 5 above.

As to claim 19, Hajaj modified by Dhoopar and Egorov teaches the system of claim 18, wherein the creating the tree structure and the combining of the path segments of the additional URLs into the tree structure (“…hierarchies of string patterns are generated from each of the plurality of URL strings according to the pattern  Hajaj and Dhoopar do not but Egorov teaches comprise recording a name P201900350US0133 of 35and a counter for each of the plurality of nodes (“…a count of the number of nodes created to date at the time the respective node is created…” para. 0038).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hajaj and Dhoopar by adopt the teachings of Egorov because Egorov’s counts would help to control data in a tree structure for easily organizing and enhancing (para. 0081).

 As to claim 21, Hajaj modified by Dhoopar and Egorov teaches the system of claim 18, Hajaj teaches wherein the confidence factor for the first path (“…a confidence score (4116) is computed for the prediction from each URL class. In further implementations, the confidence score is associated with a weight of the prediction when predictions from different URL classes are integrated or combined to generate a final data prediction for a lookup-URL…” col. 16 lines 8 – 20)
Hajaj and Dhoopar do not but Egorov teaches is determined using the count of each node in the first path (“…a count of the number of nodes created to date at the time the respective node is created…” para. 0038).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hajaj and Dhoopar by adopt the teachings of Egorov because Egorov’s 
As to claim 23, Hajaj modified by Dhoopar and Egorov teaches the computer-implemented method of claim 2, Egorov teaches wherein the confidence threshold is a number of times a particular path is observed (“threshold…” para. 0054).  
See motivation for claim 1 above.

As to claim 24, see rejection for claim 21 above.


Claims 2 – 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hajaj et al., (US PAT 8,645,367 hereinafter Hajaj) in view of Dhoopar and Egorov, as applied to claim 1, and further in view Bucchi et al., (US PUB 2019/0196890 hereinafter Bucchi). 
Bucchi reference was cited in previous office action.

As to claim 2, Hajaj modified by Dhoopar and Egorov teaches the computer-implemented method of claim 1, Hajaj teaches further comprising extracting, by the computer device, the first path in response to the confidence factor of the first path exceeding a confidence threshold  (“…the URL lookup client 5012 receives predicted or estimated data from all matching URL classes. In some implementations, a data prediction integrator 5016 generates a single data prediction by integrating predictions from all matching URL classes. In some implementations, the data ; and 
Hajaj, Dhoopar and Egorov do not but Bucchi teaches
designating, by the computer device, the first path as a model for an application user interface (API) (“…REST (REpresentational State Transfer) architectural style such as RAML (RESTful API Modeling Language) and OAS (OpenAPI Specification)” para. 0028, 0057, 0175 and figure 6A) and (“…an API data model builder component creates this data model using information extracted from API protocols/specifications, for example, in the RAML or OAS protocols/specifications…” para. 0175) and (“…In order to reconstruct a tree of HTTP resources from a list of filtered end-points, a folding mechanism may be implemented that relies on the hierarchical structure of URL paths to build the tree…” para. 0096).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hajaj, Dhoopar and Egorov by adopt the teachings of Bucchi because Bucchi would provide API model to make API query (para. 008, 0057).  Hajaj would apply the API model into database model to predict and retrieve URL upon user request (title, abstract).

As to claim 3, Hajaj modified by Dhoopar, Egorov and Bucchi teaches the computer-implemented method of claim 2, Hajaj teaches further comprising adding, by the computer device, the first path to a list of API models  (“…list of filtered end-points, URL paths” para. 0096). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hajaj and Dhoopar by adopt the teachings of Bucchi because Bucchi would provide API model to make API query (para. 008, 0057).  Hajaj would apply the API model into database model to predict and retrieve URL upon user request (title, abstract).

As to claim 4, Hajaj modified by Dhoopar and Egorov teaches the computer-implemented method of claim 2, Hajaj, Dhoopar and Egorov do not but Bucchi teaches  wherein the first path is a model P201900350US0129 of 35for an API that conforms to representational state transfer (REST) architectural constraints  (“…REST (REpresentational State Transfer) architectural style such as RAML (RESTful API Modeling Language) and OAS ( OpenAPI Specification)” para. 0028, 0057, 0175 and figure 6A). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hajaj, Dhoopar, and Egorov by adopt the teachings of Bucchi because Bucchi would provide REST API modeling language to make API query (para. 008, 0057).  Hajaj would apply the API model into database model to predict and retrieve URL upon user request (title, abstract).

As to claim 12, Hajaj modified by Dhoopar, Egorov and Bucchi teaches the computer-implemented method of claim 1, Hajaj, Dhoopar and Egorov do not but Bucchi teaches wherein the computer device includes software provided as a service in a cloud computing environment  (“…cloud server…” para. 0071).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hajaj, Dhoopar, Egorov and Bucchi by adopt the teachings of Bucchi because Bucchi’s cloud server would allow API query system to interface to the servers via respective API from the network (para. 0071).


Allowable Subject Matter
Claims 13, 16, and 22 are allowed if they overcome rejection under 35 USC 101.
Claims 8 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if they overcome rejection under 35 USC 101.

As to claim 8, Hajaj, Dhoopar and Bucchi do not teach “wherein the weight of the first node in the first path is calculated using the formula Noe, where No is the count of the first node in the tree structure, e is Euler's number, X is a P201900350US0130 of 35constant, t is a number of nodes that the first node is away from the end node”, read as a whole.  

As to claim 9, it is dependent claim of claim 8, it is objected for the same reason as it depends on.  

Response to Arguments
Applicant’s arguments, with respect to the rejection under USC 101 have been fully considered but are not persuasive.  
Applicant argued that (page of remark)
“Step 2A Prong 1 
Regarding prong 1 of step 2A of the § 101 analysis, the Examiner asserts that the claimed invention is directed to the abstract idea of "observing, a plurality of uniform resource locators (URLs); parsing, a URL path of each of the URLs into path segments: creating, a tree structure, the tree structure having a plurality of nodes, each node representing a particular path segment of the path segments, the first path having an end node; determining, a confidence factor for a first path in the tree structure using a decay function; and compacting, sibling nodes of the nodes into a compacted node in response to a number of the sibling nodes exceeding a variance threshold". (Office Action, page 3.) The Examiner asserts that the above features of claim 1 "recite the abstract idea of mental processes that could reasonably be performed in the mind, including with the aid of pen and paper". Applicant respectfully disagrees with this assertion for at least the reason that the above features involve performing operations on uniform resource locators (URLs), URLs are addresses in a computer network, and performing operations in a computer network cannot "be performed in the mind, including with the aid of pen and paper", as asserted by the Examiner. For at least this 
In response,
URLs have been created by computer in neutral language; therefore, can be observed, parsed by human.  The URLs have path segments where the human can create a tree structure, count, and compact all nodes, etc.

Applicant argued that 
“Step 2A Prong 2 
At page 4 of the Office Action, the Examiner asserts that "The claim recites additional element 'by a computer device’' and then asserts that "the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract ideas". The Examiner asserts that claims 13-20 (as a result, independent claims 13 and 17) are rejected for the same reasons as claims 1-12. 
Notwithstanding Applicant's stated disagreement with the Examiner regarding the alleged abstract idea, Applicant submits that the claimed invention is still patent eligible under Prong 2 of Step 2A because the claim integrates the alleged abstract idea into a practical application. AIn Prong Two, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit 
When the exception is so integrated, then the claim is not directed to a judicial exception (Step 2A: NO) and is eligible. This concludes the eligibility analysis. 
Thus, according to the 2019 PEG, the evaluation of Step 2A Prong 2 considers whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The 2019 PEG provides the following additional guidance for Step 2A Prong 2: 
........ USPTO guidance uses the term "additional elements" to refer to claim features, limitations, and/or steps that are recited in the claim beyond the identified judicial exception. Again, whether an additional element or combination of elements integrate the exception into a practical application should be evaluated on the claim as a whole” (pages 11 – 12 of remark)
6244-4034611
In response,
	As explained in rejection, recited element “by a computer device”.  The computer device is just a tool that implements the abstract ideas of metal processes and the mathematic algorithm and/or concept.   Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, thus fail to integrate the abstract ideas into a practical application.  See MPEP 2106.05(g).   Thus, at least these claims appear to be patent ineligible under 35 USC 101.


Applicant argued that 
“Step 2A Prong 2 -improvement to other technology or technical field With the above in mind, Applicant submits that "compacting, by the computer device, sibling nodes of the nodes into a compacted node in response to a number of the sibling nodes exceeding a variance threshold", in conjunction with the other features of claim 1, reflects an improvement to other technology or technical field…” (pages 12 - 16 of remark).
In response,
URLs have been created by computer in neutral language; therefore, can be observed, parsed by human.  The URLs have path segments where the human can organize by creating a tree structure, count, and compact all nodes, etc.

Applicant argued that (page of remark)
“Claim 1 
In light of Electric Power Group and MPEP §2106.05(a), Applicant submits that claim 1 provides an improvement in the technology and technical field of creating API models/templates, and that this improvement constitutes an integration of the alleged judicial exception into a practical application, which satisfies Prong 2 of Step 2A of the §101 analysis. In particular, claim 1 of the instant application, through interactions of a computing device, receives data, generates new data (i.e., determining, by the computer device, a count for each node of the plurality of nodes, the count for a respective node being a number of occurrences in the tree structure of the particular 
In response,
Examiner refers to response above regarding to Step 2A above.

Applicant argued that 
Claims 13 and 17 
“With respect to independent claims 13 and 17, the Examiner asserts on page 4 of the Office Action that these claims are rejected for the same reason as claim 1. Applicant respectfully disagrees and submits that, at least for the reasons discussed above with respect to claim 1, the features set forth in independent claims 13 and 17 represent unconventional improvements to another technology or technical field, and, as such, are patent eligible subject matter. 
For at least the reasons discussed above, reconsideration and removal of the 35 U.S.C. § 101 rejection of claims 1, 13 and 17 and their dependent claims is respectfully requested” (page 16 of remark).

Claim 13 and 17 are rejected with the same reason of claim 1 above.


35 U.S.C. §103 Rejection
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 – 7, 10, 12, 17 – 19, and 21 - 24 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hajaj modified by Dhoopar, Egorov and Bucchi.

Rejection of Claim 1 
Applicant argued that “Notwithstanding the rejection, Applicant submits that the combination of Hajaj and Dhoopar does not teach or suggest the features of claim 1, such that claim 1 is distinguishable over the applied references. For example, the combination of Hajaj and Dhoopar does not teach or suggest "determining, by the computer device, a count for each node of the plurality of nodes, the count for a respective node being a number of occurrences in the tree structure of the particular path segment represented by the respective node…. A portion of the rejection of claim 11 is discussed at this point in the event that it is considered by the Examiner to apply to amended claim 1...” pages 17 – 20 of remark);  6244-4034618 
Appl. No. 16/703,429P201900350US01In response,


Claims 5-7, 10 and 11 

Applicant argued that 
“Claim 11 is cancelled. Claims 5-7 and 10 are dependent claims, depending from base claim 1. By virtue of these dependencies, claims 5-7 and 10 are also distinguishable and are in condition for allowance. These claims also include allowable subject matter on their own merits. Accordingly, Applicant requests withdrawal of the rejections of claims 5-7 and 10” (page of remark)
 
In response,
Claims 5 – 7 and 10 are rejected as their independent claim.

Rejection of Claim 13 
Applicant’s arguments, with respect to the rejection under USC 101 have been fully considered and persuasive.  Therefore, the rejection under USC 103 for claim 13 and its dependent claim 16 are withdrawn (page 20 – 21 of remark) 

Claims 14 and 16 
Applicant argued that 
Appl. No. 16/703,429P201900350US01claim also includes allowable subject matter on its own merits. Accordingly, Applicant requests withdrawal of the rejection of claim 16” (pages 20 – 21 of remark). 
In response,
Rejection of claim 16 is withdrawn as its independent claim. 


Rejection of Claim 17 
Applicant argued that 
“Independent claim 17 recites, in pertinent part: 
...program instructions to determine a count for each node of the plurality of nodes, the count for a respective node being a number of occurrences in the tree structure of the particular path segment represented by the respective node... ” (page 21 of remark).
In response,
Examiner refers to response for claim 1 above.

Claims 18-20 
Applicant argued that 
“Claim 20 is cancelled. Claims 18 and 19 are dependent claims, depending from base claim 17. By virtue of these dependencies, claims 18 and 19 are also distinguishable and are in condition for allowance. These claims also include allowable subject matter 
In response, 
Claims 18 – 19 are rejected with the same reason as their independent claim.

Rejection of Claims 2-4 and 12 
Applicant argued that 
“Bucchi does not remedy the above-discussed deficiencies of Hajaj and Dhoopar. In particular, Bucchi does not teach or suggest "determining, by the computer device, a count for each node of the plurality of nodes, the count for a respective node being a number of occurrences in the tree structure of the particular path segment represented by the respective 4034621 Appl. No. 16/703,429P201900350US01node", as recited in claim 1. Accordingly, Applicant requests withdrawal of the rejection of claims 2-4 and 12” (pages 21 – 22 of remark).
In response, 
Claims 2 – 4, and 12 are rejected with the same reason as their independent claim.In reslj
New Claims 
Applicant argued that 
“Claims 21-24 are added by this amendment and are believed to be allowable for the following reasons. Claims 21-24 each depend from one of independent claims 1, 13 and 17, and are distinguishable from the applied art for at least the same reasons as the respective base claims. Moreover, new claims 21-24 recite additional combinations of features that are not taught or suggested by the applied art. Support 
In response,
See rejection above for new claims.
6244-40346 

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Granacher (US PAT), discloses a method of unsolicited bulk email detection using URL tree hashes (figures 1 – 6).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194